Citation Nr: 0024378	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for partial right facial nerve paralysis.

2.  Entitlement to service connection for a facial scar, 
claimed as the result of surgery in April 1979.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This appeal arises from January 1994 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  Rating decisions 
dated in January 1994 and February 1995 held that new and 
material evidence had not been submitted to reopen the claim 
for compensation under 38 U.S.C.A. § 1151 (West 1991) for 
additional psychiatric disability as the result of treatment 
rendered by VA in 1977.  A July 1995 rating decision 
established entitlement under 38 U.S.C.A. § 1151 to 
compensation for partial right facial nerve paralysis and 
assigned a noncompensable evaluation.

The Board issued a decision in July 1996 which found the 
claim for additional psychiatric disability not well grounded 
and denied a compensable evaluation for partial right facial 
nerve paralysis.  In a February 1998 order, the Court of 
Veterans Appeals (Court) deemed the claim for increased 
psychiatric disability abandoned; the Court also vacated the 
Board's decision with respect to the evaluation of partial 
right facial nerve paralysis and remanded the case for the 
Board to develop the evidentiary record and readjudicate that 
claim consistent with the Court's order.  Finally, the Court 
ordered the Board to consider the veteran's claim of 
compensation for a facial scar as the result of the April 
1979 VA surgery. 

In July 1998, the Board remanded the case for additional 
development pursuant to the Court's order.  Subsequently, an 
April 2000 rating action continued the prior denial of a 
compensable rating for partial right facial nerve paralysis 
and denied entitlement to compensation for a facial scar. 


REMAND

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for partial right facial nerve paralysis as the result of 
surgery conducted by VA in April 1979 was granted by rating 
decision in July 1995.  A noncompensable evaluation was 
assigned from August 1992 under code 8207.  The veteran 
contends that he is entitled to a compensable evaluation for 
partial right facial nerve paralysis.  He also contends that 
he has a "hideous scar" on his face as a result of the same 
April 1979 VA surgery, and that he should be compensated for 
the scar.  

Pursuant to the Court's order, the Board was directed to 
obtain a VA neurological examination of the veteran's partial 
right facial paralysis.  Review of the record indicates that 
the veteran was scheduled for an examination in December 
1998; however, he failed to report for that appointment.  The 
veteran requested a rescheduled appointment, and he was 
examined in March 1999.  Unfortunately, the examination 
report was handwritten and largely illegible.  The RO 
subsequently indicated that the examiner no longer was 
employed by VA and determined that a new examination was 
necessary.  The veteran failed to report for examinations 
scheduled in February and March 2000, and the RO adjudicated 
the veteran's claims on the existing record.

The Board has attempted to decipher the handwriting on the 
March 1999 examination report, and the portions of the report 
addressing the veteran's facial scar appear to be 
sufficiently legible.  However, while the conclusions of the 
examiner with respect to the issue of the veteran's facial 
nerve paralysis are largely ascertainable, the specific 
findings upon which those conclusions were based are mostly 
not legible.  The Board cannot accept medical conclusions 
without reviewing the basis for those conclusions.  
Accordingly, unless the report of March 1999 can be 
satisfactorily deciphered, the veteran must again be 
rescheduled for a neurologic evaluation.  In this regard, the 
Board notes that the veteran lives in Montgomery, thus 
reporting for another examination at the Montgomery VAMC 
should not pose an undue hardship for him.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should consider whether it 
wishes to request that a VA neurologist 
review the VA neurological report dated 
in March 1999 to see if the specific 
findings which have been found to be 
illegible can be deciphered such that the 
bases for the examiner's conclusions are 
clear.  Any such "translated" report 
provided by the neurologist should be 
reviewed by the RO to determine whether, 
indeed, it is sufficient for rating 
purposes.

2.  In the event that the RO elects not 
to request a review of the March 1999 
report, or in the event that such a 
review does not produce adequate 
findings, the RO should schedule the 
veteran for an examination by a VA 
neurologist to determine the nature and 
extent of any right facial nerve 
paralysis.  The entire claims folder and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report should contain 
detailed accounts of the severity and 
extent of any abnormal neurological 
findings.  The examiner should specify 
which cranial nerve(s) is/are involved 
and whether there is any paralysis.  All 
indicated special studies should be 
conducted, including the Holter nerve 
stimulator test, and the Shirmer test, if 
not medically contraindicated.  The 
report of examination must be typewritten 
and include complete rationale for the 
conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, or if it is not typewritten, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

After the above requested action has been completed, the RO 
should review the veteran's claim for an increased initial 
disability evaluation for partial right facial nerve 
paralysis with regard to the additional evidence obtained.  A 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be afforded a 
reasonable period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The issue of entitlement to service connection for a facial 
scar, claimed as the result of surgery in April 1979, is 
hereby deferred pending the above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




